Citation Nr: 1543823	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  11-27 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a heart disability, claimed as coronary artery disease, as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from November 1974 to November 1980 and from December 1980 to May 1994.

This matter comes before the Board of Veterans' Appeals (the Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

Pursuant to the Veteran's request, he was placed on the schedule for a travel board hearing before a member of the Board.  However, in an October 2012 statement, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2015).

The record reflects that after the final Statement of the Case (SOC) the Veteran submitted additional relevant evidence to the Board.  No supplemental SOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304 (2015).  Additionally, more recent VA treatment records were added to the claims file.  However, as those records do not show the existence of a current heart disability, they are not pertinent to the Veteran's claim and a remand for initial review by the AOJ is unnecessary.  Id.  


FINDING OF FACT

The weight of the competent evidence of record is against a finding that the Veteran has an additional heart disability that is etiologically related to his service-connected hypertension.

CONCLUSION OF LAW

The elements required to establish service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).
All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A letter from VA dated in March 2010 notified the Veteran of how to substantiate a service connection claim on a secondary basis.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Here, the Veteran's service treatment records, Social Security Administration (SSA) disability records, VA medical records, and private medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).

The Veteran was provided a VA examination for his claimed heart disability in March 2010, and an expert medical opinion was obtained in November 2014.  As will be discussed in greater detail below, the examiners reviewed the Veteran's past medical history, considered the Veteran's present complaints, and provided opinions supported by a rationale such that the Board can render an informed determination.  The Board, therefore, concludes that the examination reports are adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran declined the opportunity to present testimony before a Veterans' Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran asserts he has a heart disability, variously claimed as coronary artery disease or aortic root enlargement, which is etiologically related to his service-connected hypertension.  As the Veteran's hypertension is service-connected, he satisfies the second Wallin element.  

However, the probative evidence of record is against a finding that the Veteran has a current heart disability separate from his service-connected hypertension.  Of record is an October 2009 cardiology consultation from Dr. Jerry Crawford.  Dr. Crawford noted that the Veteran demonstrated no current symptoms to describe active myocardial ischemic or congestive heart failure syndrome, but observed mild ectasia of the ascending aorta and of the aortic arch, bilateral common iliac artery enlargement, and increased intimal-medial thickening.  No diagnosis of coronary artery disease was rendered.  Specific measurements included right ventricle, 3.7 centimeters (cm); aortic root, 3.1 cm, aortic cusp separation, 2.0; left atrium, 4.8 cm; ventricular septum, 1.3 cm; posterior wall, 1.3 cm; left ventricular diastole, 4.8 cm; and left ventricular systole, 2.6 cm.  

According to a March 2010 VA examination report, the Veteran did not have a diagnosis of coronary artery disease.  

A January 2010 record from Dr. Crawford noted the Veteran had mild left atrial enlargement; mild aortic root enlargement and aortic root sclerosis; otherwise he had grossly normal chamber dimensions.

Given Dr. Crawford's findings, the Board obtained a VHA medical opinion in November 2014 to determine the existence of any heart disability.  Dr. O. T. reviewed the Veteran's claims file, and noted Dr. Crawford's measurements.  Dr. O. T. explained that the Veteran's aortic root was normal in size as it was well within the normal range for the locations in question, and therefore did not represent a disability.  Dr. O. T. further stated that the aorta enlarges with age and can also be enlarged by hypertension, but that the Veteran's aorta was not dilated.  Dr. O. T. concluded that based on the echocardiographic information available there was no evidence of a disability.

A stress test report from Deborah Heart and Lung Center, dated in March 2015, showed that there was no evidence of myocardial ischemia or infarction.  

In May 2015, the Veteran submitted a letter from Dr. Crawford.  Dr. Crawford provided new measurements: sinotubular junction, 39 millimeters (mm); ascending aorta, 38 mm; aortic arch diameter, 40 mm; and descending thoracic aorta 31 by 34 mm.  He further indicated that while the Veteran exhibited upper limits of normal ascending aortic diameter, there was no direct disability related to this finding, save that the Veteran would be restricted from do performing extreme weightlifting.  Dr. Crawford concluded that it was not clear that there was a disability, and that the condition had not affected the Veteran's lifestyle nor limited his subsequent employment.  
Given the above findings, the probative evidence of record demonstrates that the Veteran does not have a diagnosis of coronary artery disease.  Moreover, it has not been shown that the Veteran's aortic valve measurements constitute a disability.  The Board has considered the Veteran's assertions regarding the diagnosis of coronary artery disease and aortic enlargement.  See, e.g., December 2009 and May 2010 statements.  However, while he may be competent to report symptoms, the Veteran is not competent to offer an opinion on a complex matter, to include rendering a complex diagnosis such as coronary artery disease or the clinical significance of aortic root measurements.  Thus, the Board places more weight on the conclusions of the competent medical evidence of record than on the Veteran's lay contentions.

The Court has specifically disallowed service connection where there is no present disability: "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against a finding that the Veteran has a heart disability, his claim must be denied.


ORDER

Entitlement to service connection for a heart disability is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


